*17
STIPULATION AND ORDER OF DISMISSAL

LASKER, District Judge.
IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as follows:
1. All remaining claims in this action against the United States of America (“United States”) are hereby dismissed with prejudice and without costs or disbursements.
2. The United States shall pay. plaintiff Barbara Perez a total of $8,000 by check payable to “BARBARA PEREZ and GERST,_ KONIGSBERG & LEVIN, HER ATTORNEY,” which sum shall be in full settlement of any and all claims plaintiff now has or may hereafter acquire against the United States, or any department, agent, officer or employee of the United States, on account of the incidents or circumstances giving rise to this suit. The United States shall provide this check within 120 days of the entry of this Stipulation and Order.
3. This Stipulation and Order shall not constitute an admission, express or implied, of liability or fault on the part of the United States, or of any present or former officials, employees or agents of the United States.
4. This Stipulation and Order shall not constitute an admission, express or implied, by plaintiff that any of her remaining claims against the United States are not meritorious.
5. Plaintiff hereby agrees to accept said sum in full settlement and satisfaction of any and all claims and demands which she, or her successors, executors, administrators or assigns may have against the United States and any department, agent, officer or employee of the United States on account of the incident or circumstances giving rise to this suit.
6. Plaintiff hereby agrees that she will indemnify and hold harmless the United States from any and all claims arising from the assignment of claims and liens upon the settlement proceeds and that this Stipulation and Order shall constitute a written agreement to that effect.
7. Settlement of this action is to be without interest or costs and inclusive of attorneys’ fees in accordance with 28 U.S.C. § 2678, and all liens and fees are to be satisfied by plaintiff out of the amount of this settlement.
8. Upon entry of this Stipulation and Order the Court’s decisions concerning the United States’ motion to dismiss and motion for reconsideration dated December 20, 1993 and March 11, 1994 shall be vacated for all purposes.
9. This Stipulation and Order shall be submitted to West Publishing.
/s/ Barbara Perez
Barbara Perez
Gerst, Konigsberg & Levin
Attorney for Plaintiff
By: /s/ Barry Levin
Barry Levin (2079)
666 Old Country Road, Suite 406
Garden City, New York 11530
Tel: (516) 222^500
Mary Jo White
United States Attorney for the
Southern District of New York
Attorney for the United States
By: /s/ William J. Hoffman
William J. Hoffman (WH-3792)
Assistant United States Attorney
100 Church Street
New York, New York 10007
Telephone: (212) 385-6250
SO ORDERED.